              Case 2:20-cv-00141-TSZ Document 20 Filed 02/02/21 Page 1 of 2



 1

 2
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3
                                      AT SEATTLE
 4
           BOARD OF TRUSTEES OF THE
 5         EMPLOYEE PAINTERS’ TRUST, et
           al.,
 6
                                 Plaintiffs,               C20-141 TSZ
 7
                   v.                                      MINUTE ORDER
 8
           EDI INTERNATIONAL LLC, et al.,
 9
                                 Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12         (1)    The parties’ stipulation to continue trial and for an amended order setting
   trial date and related dates, docket no. 19, is GRANTED. The Court issues the following
13 amended schedule:

14
              BENCH TRIAL set for                                           September 27, 2021
15
              Length of trial                                                           4–5 days
16            Motions related to discovery due by                                  April 28, 2021
17            Discovery completed by                                                 June 7, 2021

18            Dispositive Motions due by                                             July 7, 2021

19            Motions related to expert witnesses due by                            July 15, 2021

              Motions in Limine due by                                           August 25, 2021
20
              Pretrial Order1 and Trial Briefs due by                         September 9, 2021
21

22   1
    The Agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word
23 compatible file to an Internet e-mail sent to the following e-mail address:
   ZillyOrders@wawd.uscourts.gov.
     MINUTE ORDER - 1
              Case 2:20-cv-00141-TSZ Document 20 Filed 02/02/21 Page 2 of 2



 1
              Proposed Findings of Fact and Conclusions                      September 13, 2021
              of Law due by
 2
              Pretrial Conference set for                      September 17, 2021 at 10:00 AM
 3
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
 4 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
 5 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
 6 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
 7 may use it.

 8           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 9   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
10   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
11   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
12   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
13   the number 400.

14        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
15 no. 14, shall remain in full force and effect.
            (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16
     record.
17          Dated this 2nd day of February, 2021.
18

19                                                     William M. McCool
                                                       Clerk
20
                                                       s/Gail Glass
21                                                     Deputy Clerk
22

23

     MINUTE ORDER - 2
